         Case 8:18-cv-01587-PWG Document 72 Filed 06/17/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 SHOSHANTI BARJO,

                        Plaintiff,

 v.                                                    Case No. 8:18-cv-01587-PWG

 VIVIAN R. CHERIAN, KENNETH M.
 CHERIAN, and ABERDEEN HOUSE, INC.

                        Defendants.



                                     JOINT STATUS REPORT

       On June 13, 2019, Parties signed an agreement settling this lawsuit. In the settlement

agreement, Parties agree to seek a 90-day stay of this lawsuit, and to request dismissal only after

Plaintiff receives her settlement award. For these reasons, Parties respectfully request that this

Court enter a 90-day stay of proceedings and not dismiss this litigation outright.

Date: June 17, 2019
      Washington, DC                                 Respectfully submitted,


/s/ John R. Garza                                    /s/ Kali N. Bracey
John R. Garza                                        Kali N. Bracey (No. 20752)
Garza Law Firm, P. A.                                Samuel C. Birnbaum
Garza Building                                       Natacha Y. Lam
17 W. Jefferson Street                               JENNER & BLOCK LLP
Suite 100                                            1099 New York Ave., NW
Rockville, MD 20850                                  Suite 900
301 340 8200, Extension 100                          Washington, DC 20001
jgarza@garzanet.com                                  Tel: 202-639-6000
                                                     Email: kbracey@jenner.com
         Case 8:18-cv-01587-PWG Document 72 Filed 06/17/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the attached Status Report with the Clerk of

Court using the CM/ECF system, which will provide notice of filing to all attorneys of record.

                                                      /s/ Kali N. Bracey
                                                      Kali N. Bracey
